845 F.2d 1034
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Kenneth E. HOLMES, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 87-3296.
United States Court of Appeals, Federal Circuit.
Feb. 23, 1988.

Before BISSELL, Circuit Judge, BALDWIN, Senior Circuit Judge, and ARCHER, Circuit Judge.
PER CURIAM.


1
Kenneth E. Holmes petitions for review of the decision of the Merit Systems Protection Board (MSPB), Docket No. DA34438610434, dismissing his appeal as untimely.  We affirm.


2
Holmes resigned from his position as Surveying Technician at the Department of the Army, Corps of Engineers, effective July 3, 1984.  In 1986, Holmes appealed to the MSPB from the agency's refusal to restore him to his former position.  The MSPB determined that the appeal was untimely because it was not filed within twenty days of the action complained of.  See 5 C.F.R. Sec. 1201.22(b).


3
The MSPB may waive the twenty day time limit for good cause shown.  5 C.F.R. Sec. 1201.12.  The administrative judge, in an Order issued on June 4, 1986, ordered Holmes to submit arguments and evidence establishing good cause.  Holmes did not respond to this order.  Thus the MSPB did not abuse its discretion in not waiving the deadline.   See Massingale v. Merit Systems Protection Board, 736 F.2d 1521, 1522-23 (Fed.Cir.1984);  Phillips v. United States Postal Service, 695 F.2d 1389, 1390-91 (Fed.Cir.1982).


4
Holmes now presents a variety of arguments, not supported by any evidence of record, in an effort to establish that there was good cause for his failure to timely appeal his resignation.  Such matters should have been presented in response to the June 4, 1986 Order and cannot be raised for the first time in this court.   Meglio v. Merit Systems Protection Board, 758 F.2d 1576, 1577 (Fed.Cir.1984);  Lizut v. Department of the Army, 717 F.2d 1391, 1395-96 (Fed.Cir.1983).


5
BALDWIN, Senior Circuit Judge, concurs in the result.